Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-5 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21st, 2021.
Applicant’s election without traverse of claims 1-2, 6-11 and 14-21 in the reply filed on June 21st, 2021 is acknowledged.

Applicant did not submit a complete response to the restriction requirement mailed April 30th, 2021, wherein Applicant was required to elect one of the variables recited for groups (III) and (IV).  Applicant did not further clarify telephonically which variable was elected, therefore a more detailed restriction requirement can be found below that explicitly details the restriction requirement of groups (III) and (IV).

                                                                                                                                                     Election/Restrictions
This application contains claims directed to the following patentably distinct species:

(I) wherein in Formula (I) m is 0 or 1.  Applicant selected m to be 0 in the response dated June 21st, 2021.

1 and Y2 is carbon, and the other one of Y1 and Y2 is selected from oxygen or sulfur (Applicant is electing whether the indene has an oxygen or sulfur atom present regardless of location).  Applicant selected the indene to comprise sulfur in the response dated June 21st, 2021.

(III) wherein D1 and D2 are selected from a group that is substituted or unsubstituted consisting of:
a phenyl, or
a biphenyl, or
a naphthyl, or
a anthracyl, or
a phenanthryl, or
a acenaphthylenyl, or
a pyrenyl, or
a perylenyl, or
a fluorenyl, or
a spirodifluorenyl, or
a chrysenyl, or
a benzophenanthryl, or 
a benzoanthracyl, or
a fluoranthenyl, or
a picenyl, or
a furyl, or
a benzofuryl, or
a dibenzofuryl, or 
a thienyl, or
a benzothienyl, or
a dibenzothienyl, or
a phenoxazinyl, or 
a pheazinyl, or
a phenothiazinyl, or 
a thioxazinyl, or
a thianthrenyl, or
a carbazole derived group, or
an acridine derived group, or 
a diarylamino/diarylamine/triarylmino/triaryalmine group.

(IV) wherein Ar2 and Ar3 are selected from a group that is substituted or unsubstituted consisting of:
a phenyl, or
a biphenyl, or
a naphthyl, or
a anthracyl, or
a phenthryl, or
a acenaphthylenyl, or 
a pyrenyl, or
a perylenyl, or
a fluorenyl, or
a spirodifluorenyl, or
a chrysenyl, or
a benzophenanthryl, or 
a benzoanthracyl, or
a fluoranthenyl, or
a picenyl, or
a furyl, or
a benzofuryl, or 
a dibenzofuryl, or
a thienyl, or
a benzothienyl, or 
a dibenzothienyl, or
a phenoxazinyl, or
a phenazinyl, or
a phenothiazinyl, or 
a thioxazinyl, or
a thianthrenyl, or
a carbazole derived group, or 
an acridine derived group, or
a diarylamino/diarylamine/triarylmino/triaryalmine group.

The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of each species.  In addition, these species are not obvious variants of each other based on the current record.

That is Applicant is required to elect one of the variables specified above for each of the groups (I), (II), (III), and (IV).  For further clarification purposes, Applicant is required to elect one of the members of the Markush groups recited for groups (III) and (IV). One being defined as a single element, not to be construed as electing more than one element.
Currently, claims 1, 17 and 21 are generic.

If Applicant elects m to be 1, the following species election is necessary.

(I) Ar1 is independently selected from a substituted or unsubstituted group consisting of a phenyl, a naphthyl, a anthracyl, a phenanthryl, a acenaphthylenyl, a thienyl, thiazolyl, thiadiazolyl, furyl, oxazolyl or oxadiazolyl.

The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of each species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
That is Applicant is required to elect one of the variables specified above for group (I).
Currently, claims 1, 17 and 21 are generic.



(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

	

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726